UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4720


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IGNACIO GONZALEZ PARTIDA, a/k/a Juan Hernandez Gonzalez,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00339-WO-1)


Submitted:   May 31, 2012                 Decided:   August 7, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ignacio       Gonzalez       Partida      seeks        to     appeal        his

conviction and sentence.             The Government has asserted that this

appeal is barred by Partida’s waiver of the right to appeal

included   in     the   plea    agreement.         Upon     review      of    the     plea

agreement and the transcript of the Fed. R. Crim. P. 11 hearing,

we conclude that Partida knowingly and voluntarily waived his

right to appeal and that the issues Partida seeks to raise on

appeal and any potential error that could be revealed by this

Court’s review pursuant to Anders v. California, 386 U.S. 738

(1967),    fall    squarely     within       the    scope    of    his       waiver     of

appellate rights.       Accordingly, we dismiss this appeal.

           This court requires that counsel inform Partida, in

writing,   of     the   right   to    petition     the    Supreme      Court    of    the

United States for further review.                  If Partida requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Partida.

           We dispense with oral argument because the facts and

legal   contentions      are    adequately     presented      in       the    materials




                                         2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3